Citation Nr: 1748519	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-39 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected herniated nucleus pulposus, intervertebral disc syndrome and degenerative disc disease of the lumbar spine, with left lower extremity radiculopathy, to include whether a separate compensable rating is warranted for the left lower extremity radiculopathy. 

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to July 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2011 the Veteran testified at a videoconference hearing held before an Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is of record.  The AVLJ who conducted that hearing is no longer employed by the Board.  In September 2016 the Veteran declined the opportunity to be heard by another Veterans Law Judge.

In December 2016 the Board remanded this case for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2016 remand, the Board instructed that the AOJ obtain the Veteran's outstanding VA treatment records, specifically including any records from November 2012.  In response to the remand, a VA examination from April 2014 and VA treatment records from January 2011 to November 2012 were added to the record.  As such, it does not appear that updated VA treatment records were added to the electronic record.  On remand, the AOJ should obtain the Veteran's updated VA treatment records from November 2012, and if these records are not available, then a negative reply is required.  See 38 C.F.R. § 3.159 (c) (2).

In response to the Board's remand, the Veteran was afforded VA-contracted examinations in May 2017 in which the examiner did not review the claims file.  The examiner indicated that the Veteran experienced pain on range of motion testing; however, the examiner did not indicate the degree(s) at which pain began.  The examiner stated that there was objective evidence of pain on passive range of motion testing and objective evidence of pain on non-weight bearing testing; however, the examination report does not otherwise provide a clear indication of the range of motion findings that were obtained on active versus passive and in weight and non-weight bearing motion.

For these reasons, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file the Veteran's outstanding VA treatment records dated from November 2012 to present.  If these records are not available, then a negative reply is required.  See 38 C.F.R. § 3.159 (c) (2).

2.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his lumbar spine and right lower extremity disabilities.  Access to the Veteran's electronic claims file, including a copy of this remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was undertaken.  The examiner should provide a comprehensive report including complete explanation for all opinions and conclusions reached.

(a) All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, specifically to include range of motion testing of the lumbar spine considering active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.  

The examiner should also determine whether there is weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination; and whether there is any pain which could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

(b) The examiner should determine whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a (2016), and the frequency and total duration of such episodes over the course of the past 12 months.

(c) The examiner should identity any neurological manifestations of the Veteran's lumbar spine disability, beyond that of the already service-connected radiculopathy of the right lower extremity, to include bowel or bladder dysfunction. 

(d) The examiner should characterize the radiculopathy of the right lower extremity as mild, moderate, moderately severe, or severe and indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

